                                    UNITED STATES DISTRICT COURT
 1
                                   EASTERN DISTRICT OF CALIFORNIA
 2                                        FRESNO DIVISION

 3
     JARROD WAYNE HUFF,                                ) Case No.: 1:20-cv-00821-GSA
 4                                                     )
                     Plaintiff,                        ) STIPULATION FOR EXTENSION OF
 5                                                     ) TIME FOR DEFENDANT TO RESPOND
                                                         TO PLAINTIFF’S LETTER BRIEF
 6
             vs.                                       ) (FIRST REQUEST); ORDER
                                                       )
 7   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
 8                                                     )
 9
                     Defendant.                        )
                                                       )
10                                                     )
11

12           IT IS STIPULATED, by and between the parties, through their respective counsel of record,

13   that the time for Defendant to file his response to Plaintiff’s letter brief be extended thirty (45) days,

14   from the original deadline, such that Defendant’s new deadline, with the Court’s approval, will be

15   July 2, 2021,. This is Defendant’s first request for an extension of time. Defendant needs additional

16   time to file his response due to Defendant’s counsel being on extended leave. With the Court’s

17   approval, the parties further stipulate that all other dates in the Court’s Scheduling Order be extended

18   accordingly.

19
                                             Respectfully submitted,
20

21   Dated: May 21, 2021                     /s/ Melissa Newel
                                             Melissa Newel
22                                           Newel Law
                                             Attorney for Plaintiff
23
                                             (authorized by email on May 20, 2021).
24

25                                           PHILLIP A. TALBERT
                                             Acting United States Attorney
26

27
                                             /s/ S. Wyeth McAdam
28                                           S. WYETH McADAM
                                           Special Assistant United States Attorney
 1
                                           Attorneys for Defendant
 2

 3
                                                  ORDER
 4

 5   The parties’ stipulated extension of time is approved.

 6

 7
     IT IS SO ORDERED.

 8      Dated:     May 22, 2021                               /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
